— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Donna M. Siwek, J.], dated August 10, 2010) to review a determination of respondent State of New York Public Employment Relations Board. The determination, among other things, ordered petitioner to stop replacing full-time positions with regular part-time positions to perform the same level of services.
It is hereby ordered that the determination is unanimously confirmed without costs, the petition is dismissed and the counterclaim for enforcement of the order of respondent State of New York Public Employment Relations Board dated April 22, 2010 is granted for reasons stated in the decision of that respondent. Present — Scudder, P.J., Fahey, Peradotto, Lindley and Martoche, JJ.